Filed 7/17/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 123







In the Interest of N.S.



Madeline Free, M.D., 		Petitioner and Appellee



v.



N.S., 		Respondent and Appellant







No. 20020145







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



Wayne D. Goter, P.O. Box 1552, Bismarck, N.D. 58502-1552, for respondent and appellant; submitted on brief.



Julie A. Lawyer, Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, N.D. 58501-4413, for petitioner and appellee; submitted on brief.

In the Interest of N.S.

No. 20020145



Per Curiam.

[¶1]	N.S. appeals from a district court order continuing treatment for a period not to exceed ninety days.  N.S. argues there was insufficient evidence presented to establish she was chemically dependent and alternative forms of treatment were not available.  We affirm under N.D.R.App.P.35.1(a)(2).

[¶2]	William A. Neumann, acting C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Michael O. McGuire, D.J.



[¶3]	The Honorable Michael O. McGuire, D.J., sitting in place of VandeWalle, C.J., disqualified.